United States Court of Appeals
                     For the First Circuit


No. 12-1867

                    UNITED STATES OF AMERICA,
              ex rel. HEIDI HEINEMAN-GUTA, Relator,

                      Plaintiff, Appellant,

                               v.

      GUIDANT CORPORATION; BOSTON SCIENTIFIC CORPORATION,
individually and as Successor-in-Interest to Guidant Corporation,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]



                             Before

                 Torruella, Stahl, and Thompson,
                         Circuit Judges.




     Loren Jacobson, with whom Charles S. Siegel and Waters &
Kraus, LLP, were on brief for appellant.
     Jonathan S. Franklin, with whom Frederick Robinson, Mark
Emery, and Fulbright & Jaworski LLP, were on brief for appellees.



                          May 31, 2013
            THOMPSON, Circuit Judge. Appellant Heidi Heineman-Guta

("Heineman-Guta"), on behalf of the United States, brought a qui

tam action under the False Claims Act ("FCA"), 31 U.S.C. § 3729 et

seq., against Guidant Corporation ("Guidant") and Boston Scientific

Corporation ("BSC") alleging they engaged in a kickback scheme to

promote the       sale   and use      of    their     cardiac   rhythm   management

devices.    The district court dismissed Heineman-Guta's complaint

for lack of subject matter jurisdiction under Federal Rule of Civil

Procedure 12(b)(1) on the basis that an earlier-filed complaint

barred consideration of Heineman-Guta's complaint under the first-

to-file    rule    of    the   FCA,    id.       §   3730(b)(5).    Heineman-Guta

challenges the dismissal, arguing on appeal, as she did below, that

the earlier-filed complaint cannot adequately serve as a preclusive

first-filed complaint to trigger the first-to-file bar because it

does not meet the heightened pleading standard under Rule 9(b).1

            Heineman-Guta raises an issue of first impression in this

circuit; that is, whether § 3730(b)(5) requires the first-filed

complaint to meet the heightened pleading standards of Rule 9(b) to

bar a later-filed complaint.               We hold it does not and affirm the

district court.




     1
      Rule 9(b) provides in relevant part that "[i]n alleging fraud
or mistake, a party must state with particularity the circumstances
constituting fraud or mistake." Fed. R. Civ. P. 9(b).

                                           -2-
                                 BACKGROUND

                                A.   The FCA

             To set the stage, we start with a brief overview of the

FCA and the provisions that are relevant to this case.             The FCA

prohibits the knowing submission of false or fraudulent claims for

payment, or causing the submission of such claims, to the federal

government and prescribes fines and treble damages to penalize

offenders. 31 U.S.C. § 3729(a).2            The FCA's qui tam provisions

"supplement     federal   law   enforcement    resources   by   encouraging

private citizens to uncover fraud on the government."               United

States ex rel. Rost v. Pfizer, Inc., 507 F.3d 720, 727 (1st Cir.

2007).     Such provisions permit private persons (known as relators)

to bring certain fraud claims on behalf of the United States

Government.     31 U.S.C. § 3730(b).3      Qui tam actions are filed under


     2
         The FCA provides, in pertinent part:

     "[A]ny person who--(A) knowingly presents, or causes to
     be presented [to an officer or employee of the United
     States Government] a false or fraudulent claim for
     payment or approval; . . . [or] (G) knowingly makes,
     uses, or causes to be made or used, a false record or
     statement material to an obligation to pay or transmit
     money or property to the Government; . . . is liable to
     the United States Government for a civil penalty of not
     less than $5,000 and not more than $10,000, as adjusted
     . . . plus 3 times the amount of damages which the
     Government sustains because of the act of that person."

     31 U.S.C. § 3729.
     3
      "'Qui tam' comes from the phrase 'qui tam pro domino rege
quam pro se ipso in hac parte sequitur,' which translates as 'who
pursues this action on our Lord the King's behalf as well as his

                                     -3-
seal and remain that way for at least 60 days.        Id. § 3730(b)(2).

This procedure gives the government an opportunity to assess the

relator's complaint and decide whether to intervene and assume

primary responsibility for prosecuting the case. Id. § 3730(b)(2),

(b)(4), (c)(1).       A relator is entitled to recover a share of the

proceeds from the action, subject to the requirements of the

statute, regardless of whether the government decides to intervene.

Id. § 3730(d).

          The FCA also, however, includes certain jurisdictional

bars, limiting a district court's subject matter jurisdiction over

qui tam actions.       United States ex rel. Duxbury v. Ortho Biotech

Prods., 579 F.3d 13, 16 (1st Cir. 2009).     As relevant to this case,

the "first-to-file" rule bars a "person other than the Government"

from "bring[ing] a related action based on the facts underlying the

pending action."       31 U.S.C. § 3730(b)(5).       With this statutory

scheme in mind, we turn to the two complaints against Guidant and

BSC and detail the allegations made in each below.4

                 B.    The FCA Allegations Against BSC

                        1.   The Bennett Complaint

          On October 16, 2008, Elaine Bennett filed a qui tam

action against BSC in the United States District Court for the


own.'" Rost, 507 F.3d at 727 n.4 (quoting Rockwell Int'l Corp. v.
United States, 549 U.S. 457, 463 n.2 (2007)).
     4
      BSC acquired Guidant in 2006. For simplicity, we refer to
Guidant and BSC as "BSC" throughout this opinion.

                                    -4-
District of Maryland.5        In that action, Bennett, a former employee

of BSC, claimed that between 2003 and early October 2008, BSC

engaged in an unlawful kickback scheme within its Cardiac Rhythm

Management ("CRM") division to induce physicians and hospitals to

use BSC's pacemakers, internal cardiac defibrillators, and cardiac

resynchronization therapy ("CRT"), thereby increasing the company's

market share of these devices.         BSC has allegedly offered various

types of renumeration to hospitals and physicians in exchange for

their use of BSC's devices in violation of the Anti-Kickback

Statute, 42 U.S.C. § 1320a-7b, and has caused physicians who

received kickbacks to make false claims for reimbursement under

Medicare in violation of the FCA.

            BSC furthers its alleged kickback scheme in a number of

ways:    first, by "provid[ing] doctors and hospitals with kickbacks

in the form of follow-up medical services in exchange for the

providers'    use   of   BSC's   cardiac     rhythm   devices";   second,   by

"induc[ing] doctors and hospitals to bill for medical services and

procedures they d[id] not perform"; third, by "requir[ing] BSC

sales personnel to provide medical care in the absence of a

licensed    physician    or    staff   member";   fourth,   by    "improperly

conduct[ing] Medicare billing for physicians and hospitals through

non-licensed, non-medical staff"; fifth, by "provid[ing] monetary



     5
      Donald Boone, a Virginia resident and Guidant employee from
1986 to 1996, joined the Bennett Complaint as a relator.

                                       -5-
'grants' to foundations set up by physicians and physician groups

in return for favored status by such physicians," and; sixth, by

"sponsor[ing] dinner meetings for implanting physicians to invite

potential 'referring physicians' to, in order for the implanting

physician to increase the number of patients he receives for

implants from those referring physicians." In most instances, "the

benefitting implanting physician also receives an 'honorarium' for

speaking about his or her expertise at the program."

              BSC   provides     physicians      access    to    an   internet-based

monitoring system called "The Latitude Patient Management System"

("Latitude"), which allows patients to receive post-implant care

from their residences without having to meet with a physician in-

person. Latitude transmits information obtained from the implanted

device through       the   internet      to     the   physician's     office.      The

physician can then use the information to determine whether the

device   is    working     properly,     and     whether   any    adjustments      are

necessary.      Part of BSC's representatives' follow-up care for a

patient's     device   includes        office    visits,   "phone       checks,"   and

driving to rural areas to conduct follow-up site visits.                       Because

phone checks cost less than office visits, BSC representatives

often conduct more phone consultations so that physicians can

increase their billing to Medicare.                   BSC representatives advise

physicians'     offices     on   how    to    bill    Medicare    for    the   maximum

reimbursement for Latitude services.


                                         -6-
            In    addition,     BSC   organizes    networking    events      where

surgeons can meet physicians who might provide referrals.                     The

"host" surgeon is allegedly paid "as if the event were a speaking

engagement when in fact it is simply a marketing ploy to increase

the surgeon's" and BSC's business.            BSC "incentivizes the use of

[its] devices by planning and funding dinner programs held by

implanting physicians."         BSC identifies implanting physicians and

"organizes   and    pays   for    lavish     dinner   programs   so   that    the

physician    in    question     can   network     with   potential    referring

physicians."        In   many    instances,     BSC   "improperly     pays    the

benefitting physician 'honoraria' for 'speaking' at these dinner

programs."

            On September 28, 2011, the United States declined to

intervene in Bennett's case.          One month later, the government and

Bennett agreed to voluntarily dismiss the matter.                The district

court dismissed the case and the seal was lifted.6


     6
      Before Bennett filed her October 16, 2008 complaint, she
filed a complaint (under her previous name, Elaine George) against
BSC in November 2006.     United States ex rel. Bennett v. Bos.
Scientific Corp., No. 07-2467, 2011 WL 1231577, at *1 (S.D. Tex.
Mar. 31, 2011).    The complaint, originally filed in the United
States District Court for the Northern District of Illinois, was
transferred to the United States District Court for the Southern
District of Texas in July 2007. On July 10, 2009, Bennett filed an
amended complaint ("the George Complaint"). The George Complaint
alleged inter alia that BSC and Guidant violated the FCA through an
"off-label marketing campaign and the use of illegal kickbacks"
that caused physicians to perform an increased number of inpatient
surgical ablation procedures when less invasive and less expensive
procedures could have been performed. The George Complaint was
dismissed without prejudice for failure to satisfy Rule 9(b). Id.

                                       -7-
                 2.   The Heineman-Guta Complaint

          On November 10, 2009, while the Bennett complaint was

still pending   and   under   seal,   Heineman-Guta   filed a   qui   tam

complaint under seal alleging BSC violated the FCA.      Heineman-Guta

amended her complaint on January 30, 2012.

          Like Bennett, Heineman-Guta made numerous allegations

concerning BSC's kickback scheme.       Heineman-Guta, a former account

manager in BSC's heart failure management group from April 2003

until November 2007, claimed that over her four-year employment

with BSC, it defrauded the Government by engaging in a scheme to

provide kickbacks in various forms to physicians to encourage them

to both implant its cardiac rhythm management devices and refer

patients that would be implanted with such devices.

          Specifically, Heineman-Guta says that BSC instructed her

to provide "lavish trips and entertainment to physicians in order

to encourage them to refer patients for implantation of Guidant

cardiac rhythm management devices."        BSC offered physicians all-

expense paid trips and used expensive meals to induce them to


at *28, *35. In the present case, BSC argued in its motion to
dismiss that the previously dismissed George Complaint, in addition
to the Bennett Complaint, served as a preclusive first-filed
complaint.    Agreeing with Heineman-Guta, the district court
rejected the notion that the George Complaint could serve as a
preclusive first-filed complaint because it did not allege a
kickback scheme to promote the sale of cardiac rhythm management
devices. United States ex rel. Heineman-Guta v. Guidant Corp. et
al., 874 F. Supp. 2d 35, 38 (D. Mass. 2012). Since BSC does not
challenge that conclusion, the George Complaint is not at issue in
this appeal.

                                  -8-
insist on the implantation of BSC devices or refer patients for

implantation.    BSC   required   sales   representatives   to   prepare

customer management plans on how to retain customers, grow their

business or win back their support and gain market share from them.

          BSC paid physicians as speakers to gain their loyalty,

repeatedly paying one high-volume implanting physician between

$1200 and $2500 per engagement over the course of two years.          A

July 2005 company power point presentation on sales-representative

training allegedly instructed that "best practices" at the company

included compensating physicians by providing them with speaking

opportunities.

          BSC used "case reviews" to funnel money to referring

physicians and to provide a steady stream of patient referrals for

implanting physicians who were loyal to BSC.         Under the "case

review" program, BSC invited an implanting physician along with

several referring physicians to an expensive dinner.             At the

dinner, the implanting physician "reviewed" cases for possible

referral. In addition to paying for the dinner, BSC allegedly paid

each referring physician a $250 fee for each patient chart they

brought to the dinner.   BSC used the case review program as a means

to not only funnel money to referring physicians, but also to

ensure the commitment of participating implanting physicians to

implant BSC cardiac rhythm management devices.




                                  -9-
            In    addition,   BSC    conducted       "sham   clinical   trial"

programs.    Heineman-Guta pointed to one specific "sham program"

called ADVANCENT, which was an "observational registry" of patients

with certain symptoms of cardiac failure.              Through this program,

BSC allegedly targeted physicians who were loyal to BSC and paid

them for each patient they entered into the database who had those

symptoms.

            BSC   also   assisted    fellows    in   finding   employment   in

practices that primarily implanted BSC devices.              BSC helped place

fellows in certain practices and hospitals in exchange for promises

from those practices and hospitals that they would mainly use BSC

devices.

            According    to the     amended    complaint,    these   kickbacks

caused certain physicians to implant or recommend the use of BSC

devices.    In addition to providing the initials of the specific

referring and implanting physicians, the initials of the patients

who received implantations due to the purported scheme and the

dates and places of implantation, the amended complaint detailed

the trips, meals and hotel reimbursements for physicians who

implanted BSC devices.        BSC, knowing that Medicare would pay for

the vast majority of these implants, allegedly promoted the highly

lucrative nature of implanting its devices by pointing out to

implanting physicians the extent to which Medicare would provide

reimbursement for implantations and the profit margins physicians


                                     -10-
could make from such reimbursement.             Lastly, Heineman-Guta claimed

that    BSC   caused     physicians     and    hospitals,     who    must     certify

compliance with the federal Anti-Kickback Statute, to make false

certifications that were material to the government's decision to

pay for the implantation of the companies' cardiac devices.

               3.   The Dismissal of the Amended Complaint

              On July 5, 2012, about nine months after the government

and    Bennett   voluntarily     dismissed      the    Bennett      Complaint,    the

district court      in    this   case   granted BSC's         motion    to    dismiss

Heineman-Guta's      amended     complaint      for   lack    of    subject    matter

jurisdiction under Rule 12(b)(1).              Guidant Corp., 874 F. Supp. 2d

at 41.    The court held that the first-to-file rule under 31 U.S.C.

§ 3730(b)(5) barred consideration of the amended complaint because

it alleged the same "essential facts" of the kickback scheme as the

Bennett Complaint.        Id. at 38-39, 41.           The court found that the

essential facts contained in the Bennett Complaint provided the

government sufficient notice that it was the potential victim of

fraud worthy of investigation and, that as a result, it served as

the    preclusive    first-filed      complaint       for    the    purposes    of   §

3730(b)(5).      Id. at 40-41.

              Despite the fact that the Bennett Complaint had been

voluntarily dismissed in another court which had not been called

upon to examine its Rule 9(b) sufficiency, Heineman-Guta's main

argument below was that the Bennett Complaint did not satisfy that


                                        -11-
rule's particularity requirements.      She contended that the Bennett

Complaint lacked specific details about the alleged kickback scheme

such as dates, places and names of physicians involved.     According

to Heineman-Guta, the Bennett Complaint's failure to satisfy Rule

9(b) pleading requirements meant it could not serve as a preclusive

first-filed complaint under § 3730(b)(5) to bar her qui tam action.

The district court, recognizing we had yet to rule on whether

preclusive first-filed complaints must comply with Rule 9(b),

rejected her argument.    Id. at 40 n.10.     In doing so, it adopted

the reasoning of the D.C. Circuit in United States ex rel. Batiste

v. SLM Corp., 659 F.3d 1204, 1210 (D.C. Cir. 2011), which held that

a complaint need not satisfy Rule 9(b) requirements to serve as a

preclusive first-filed complaint under § 3730(b)(5).      Id. at 40.

Heineman-Guta timely appealed.

                             DISCUSSION

             Heineman-Guta argues that the district court erred in

dismissing her amended complaint based on its conclusion that the

FCA's first-to-file rule does not require the first-filed complaint

to meet the particularity requirements for pleading fraud under

Rule 9(b).    We review de novo the dismissal of an action under the

FCA for lack of subject matter jurisdiction.        United States ex.

rel. Estate of Cunningham v. Millennium Labs. of Cal., Inc., No.

12-1258, 2013 WL 1490435, at *6 (1st Cir. Apr. 12, 2013).




                                 -12-
              The question in this case is narrow.               It is whether a

first-filed        complaint   under    the     FCA's     first-to-file    rule,   §

3730(b)(5), must comply with Rule 9(b) particularity requirements

in order to give sufficient notice to the government of an alleged

fraudulent scheme.       To that narrow question, for reasons explained

below, we hold it does not.

              The first-to-file rule bars a plaintiff from bringing "a

related action based on the facts underlying the pending action."

31   U.S.C.    §    3730(b)(5).7       The    rule   is    intended   to   "provide

incentives to relators to 'promptly alert[ ] the government to the

essential facts of a fraudulent scheme.'"                 Duxbury, 579 F.3d at 32

(alteration in original) (quoting United States ex rel. Lujan v.

Hughes Aircraft Co., 243 F.3d 1181, 1188 (9th Cir. 2009)).                         To

further that purpose, we have said that the first-to-file rule bars

a later-filed complaint if it "'states all the essential facts of

a previously-filed [complaint]' or 'the same elements of a fraud

described in an earlier suit.'"              Duxbury, 579 F.3d at 32 (emphasis

omitted) (quoting United States ex rel. LaCorte v. SmithKline

Beecham Clinical        Labs.,     Inc.,     149   F.3d   227, 232-33      (3d Cir.

1998)).8   Under this essential facts test, the first-to-file rule


      7
      It is undisputed that the Bennett Complaint was pending when
Heineman-Guta filed her complaint.
      8
      The district court noted that Heineman-Guta did not deny the
Bennett Complaint disclosed a fraudulent scheme nearly identical to
the one alleged in the amended complaint. Guidant Corp., 874 F.
Supp. 2d at 39. Heineman-Guta does not expressly challenge that

                                        -13-
bars   a   later    complaint    even     if    that    complaint    "incorporates

somewhat different details."             Duxbury, 579 F.3d at 32 (quoting

LaCorte, 149 F.3d at 232-33) (internal quotation mark omitted).

Heineman-Guta says the appropriate standard under which first-filed

complaints should be assessed is not an essential facts standard,

but rather the pleading standard set forth in Rule 9(b).

            Under Rule 9(b), a party alleging fraud or mistake "must

state with particularity the circumstances constituting fraud or

mistake."     Fed. R. Civ. P. 9(b).             To satisfy Rule 9(b) pleading

requirements, the "complaint must specify 'the time, place, and

content of an alleged false representation.'"                    Rost, 507 F.3d at

731 (quoting Doyle v. Hasbro, Inc., 103 F.3d 186, 194 (1st Cir.

1996)).     To discern whether § 3730(b)(5) imposes Rule 9(b)'s

pleading    standard     on     earlier-filed          complaints    alleging    FCA

violations,    we    start,    as   we   must,    with     the   language   of   the

statutory provision.          United States v. Armstrong, 706 F.3d 1, 5

(1st Cir. 2013).      "Where the language of the statute is plain and

the meaning unambiguous, we will do no more than enforce the

statute in accordance with those plain terms."                    United States v.

Booker, 644 F.3d 12, 17 (1st Cir. 2011).                 Section 3730(b)(5) says

"no person other than the Government" can "bring a related action

based on the facts underlying the pending action."                    31 U.S.C. §

3730(b)(5).     Nothing in the language of § 3730(b)(5) references



finding on appeal.

                                         -14-
Rule 9(b)'s particularity requirements.                 We will not ordinarily

read requirements into a statute that "do not appear on its face."

See Dean v. United States, 556 U.S. 568, 572 (2009) (quoting Bates

v. United States, 522 U.S. 23, 29 (1997)) (internal quotation mark

omitted).    The language is plain and simple:                 an action is barred

if it is a "related action" that is "based on the facts underlying

the pending action."       31 U.S.C. § 3730(b)(5) (emphasis added).

Section 3730(b)(5) contains no exceptions, and certainly not one

requiring that the "pending" earlier-filed action comply with Rule

9(b)'s heightened pleading standard.                   Duxbury, 579 F.3d at 33

(noting § 3730(b)(5) is "'exception-free'" (quoting Lujan, 243 F.3d

at 1187)).

            Had     Congress     wanted        to      incorporate      Rule     9(b)

particularity requirements into § 3730(b)(5), it could have done

so.    Congress referenced the Federal Rules of Civil Procedure in

various   FCA     provisions.        See,     e.g.,     31    U.S.C.   §§    3732(a),

3733(b)(1)(B),     3733(c)(2), 3733(h)(1),             3733(j)(6).          Indeed,   §

3730(b) twice refers to the Federal Rules of Civil Procedure.                     See

id. §§ 3730(b)(2), 3730(b)(3) (referring to Rule 4's service

requirements).       As   is   the     case    here,    when    Congress     includes

language in one section of a statute but omits it in another, "it

is    generally    presumed     that    Congress       acts     intentionally     and

purposely in the disparate inclusion or exclusion." Keene Corp. v.

United States, 508 U.S. 200, 208 (1993) (quoting Russello v. United


                                        -15-
States, 464 U.S. 16, 23 (1983)) (internal quotation mark omitted).

Congress's reference to the Federal Rules of Civil Procedure in

some of the FCA's provisions, particularly the subsections under §

3730(b), and the omission of any Rule 9(b) requirement from §

3730(b)(5), tells us that Congress did not intend the first-to-file

rule to incorporate Rule 9(b)'s heightened pleading standard.

              Contrary to Heineman-Guta's contention otherwise, the

allegations      of   a    preclusive        first-filed    complaint   under   §

3730(b)(5) need not comport with Rule 9(b)'s pleading requirements

to provide the government with sufficient notice of potential

fraud.   In amending the FCA in 1986 to add § 3730(b)(5), Congress

sought   to    strike      the   appropriate      balance    "between   adequate

incentives for whistle-blowing insiders with genuinely valuable

information and discouragement of opportunistic plaintiffs who have

no significant information to contribute of their own."                 LaCorte,

149 F.3d at 234 (quoting United States ex rel. Springfield Terminal

Ry v. Quinn, 14 F.3d 645, 650 (D.C. Cir. 1994)) (internal quotation

mark omitted); see False Claims Amendments Act of 1986, Pub. L. No.

99-562, § 3, 100 Stat. 3153, 3154-55 (1986).                   To achieve that

balance, § 3730(b)(5) "allow[s] recovery when a qui tam relator

puts the government on notice of potential fraud," and "bar[s]

copycat actions that provide no additional material information"

about the fraud.          Batiste, 659 F.3d at 1210 (underline omitted);

see also LaCorte,          149   F.3d   at    233-34   (Section   3730(b)(5) is


                                        -16-
intended to prevent parasitic suits and duplicative awards covering

the same behavior).   This means that if the first-filed complaint

contains enough material information (the essential facts) about

the potential fraud, the government has sufficient notice to launch

its investigation.    At that point, the purpose of the qui tam

action under § 3730(b) is satisfied.     If a later-filed action,

filed while the first one is pending, offers merely additional

facts and details about the same scheme, the later-filed action

will be barred because it is duplicative of the first suit.    The

reason for allowing private persons to bring qui tam actions is to

reduce fraud against the government.   A later-filed complaint that

mirrors the essential facts as the pending earlier-filed complaint

does nothing to help reduce fraud of which the government is

already aware.   LaCorte, 149 F.3d at 234.9


     9
      In arguing that only the particularity required by Rule 9(b)
suffices to provide the government with sufficient notice of
alleged fraud, Heineman-Guta challenges the district court's use of
the essential facts test in deciding whether the government had
such notice. At base, she argues that the essential facts test is
not used to decide whether the first-filed complaint provides
adequate notice to the government to justify barring subsequently
filed complaints under the first-to-file rule.     Heineman-Guta's
argument ignores this court's precedent. As we noted in Duxbury,
and reiterate here, the purpose of the first-to-file rule is to
promptly notify the government about the essential facts of a
fraudulent scheme. Duxbury, 579 F.3d at 25, 32. In Duxbury, this
circuit adopted the essential facts standard and applied that
standard in determining whether the later-filed complaint was
barred under § 3730(b)(5).    Id. at 32-33.    The essential facts
standard is therefore applied to determine whether the government
has been adequately alerted of the essential facts of the
fraudulent scheme in the first-filed complaint such that the
later-filed complaint (filed while the first one is pending)

                               -17-
           Unlike the purpose served by § 3730(b)(5), Rule 9(b) is

not concerned with providing the government notice sufficient to

enable it to launch an investigation into alleged fraudulent

practices.     Rule 9(b) is intended "to protect defendants in fraud

cases from frivolous accusations and allow them to prepare an

appropriate" defense.     Batiste, 659 F.3d at 1210; see also United

States v. Williams Martin-Baker Aircraft Co., 389 F.3d 1251, 1256

(D.C.   Cir.   2004)   (Rule   9(b)'s    requirements   "discourage   the

initiation of suits brought solely for their nuisance value, and

safeguard potential defendants from frivolous accusations of moral

turpitude" (citation and alteration omitted)); Fidelity Nat'l Title

Ins. Co. of N.Y. v. Intercounty Nat'l Title Ins. Co., 412 F.3d 745,

748 (7th Cir. 2005) (Rule 9(b)'s purpose is to "minimize the

extortionate impact that a baseless claim of fraud can have on a

firm or an individual").        Undoubtedly, as a general matter a

complaint alleging a fraudulent scheme under the FCA must comply

with Rule 9(b) pleading requirements or face dismissal.         Duxbury,

579 F.3d at 29-30 (a relator must allege "the who, what, where, and

when of the allegedly false or fraudulent representation" (internal

quotation marks and citation omitted)); see United States ex rel.

Gagne v. City of Worcester, 565 F.3d 40, 45 (1st Cir. 2009).          But

the question of whether allegations in a complaint have been plead

with sufficient particularity under Rule 9(b) to withstand a


alleging the same essential facts is barred.

                                  -18-
defendant's       motion   to   dismiss    is    distinct     from   whether   the

allegations give the government adequate notice of potential fraud

to   begin   an    investigation       under    the   first-to-file    rule.     A

complaint that does not comply with Rule 9(b)'s particularity

requirements to protect the defendant's interests may nonetheless

provide the government sufficient notice to begin an investigation

of an alleged fraudulent scheme.           See Batiste, 659 F.3d at 1210.

             We    therefore    hold    that,     for   the   purposes   of    the

first-to-file rule, the earlier-filed complaint need not meet the

heightened pleading standard of Rule 9(b) to provide sufficient

notice to the government of the alleged fraud and bar a later-filed

complaint under § 3730(b)(5); earlier-filed complaints must provide

only the essential facts to give the government sufficient notice

to initiate an investigation into allegedly fraudulent practices.10


      10
      We thus reject Walburn v. Lockheed Martin Corp., 431 F.3d
966, 972 (6th Cir. 2005), which imposed Rule 9(b)'s heightened
pleading standard on first-filed complaints under § 3730(b)(5). In
grafting   Rule   9(b)   particularity   requirements    onto   the
first-to-file rule, the Sixth Circuit did not address in-depth the
plain language of § 3730(b)(5), or the different purposes behind
Rule 9(b) and § 3730(b)(5). See id. We, like the district court,
agree instead with the D.C. Circuit's holding in Batiste, that
first-filed complaints under § 3730(b)(5) need not satisfy Rule
9(b) particularity requirements.     In holding that first-filed
complaints need not meet Rule 9(b)'s standards under the
first-to-file rule, the D.C. Circuit noted, as we do here, that
nothing in the plain language of § 3730(b)(5) incorporates Rule
9(b) particularity requirements "which militates against reading
such a requirement into the statute."     Id. at 1210.    The D.C.
Circuit pointed out that the language of § 3730(b)(5) bars
complaints related to earlier-filed "pending" actions which plainly
means that "as long as a first-filed complaint remains pending, no
related complaint may be filed." Id. The D.C. Circuit further

                                        -19-
          Applying that standard to this case, there is no question

that the Bennett Complaint provided the essential facts of BSC's

alleged fraud to give the government notice sufficient to initiate

its investigation and consequently bar Heineman-Guta's amended

complaint.     We disagree with Heineman-Guta's characterization of

the Bennett Complaint's allegations as "barebones," cursory and

speculative.       Like Heineman-Guta's amended complaint, the heart of

the Bennett complaint is that BSC and Guidant used kick-backs to

induce physicians and hospitals to submit false or fraudulent

claims to the government, specifically Medicare, as part of BSC's

scheme to induce implantation of BSC devices and thereby increase

its own market share.         The Bennett Complaint alleged that BSC used

various forms of kickbacks to promote the same cardiac rhythm

management    devices     such   as     pacemakers,        defibrillators,   among

others, and encourage the use of the "Latitude" patient management

system.      The    Bennett    Complaint       described     the   same   types   of

kickbacks as disclosed in Heineman-Guta's amended complaint, such

as payment of honoraria to physicians, lavish meals and dinner

programs designed to generate referrals, payment of grants to

educational    foundations       used    as    a   guide    to   funnel   money   to

physicians, and BSC's "coach[ing]" of physicians on the profits to

be made by charging Medicare for care related to cardiac rhythm



observed the different goals served by Rule 9(b) and § 3730(b)(5),
noting that Rule 9(b) is about deterrence, not preclusion. See id.

                                        -20-
devices.11     The complaint further alleged, like Heineman-Guta's

amended complaint, that as a result of BSC's kickback scheme, BSC

caused physicians and hospitals to make and use false statements to

obtain     reimbursement       for    health    care    services   provided      under

Medicare.

             Heineman-Guta       says    the     Bennett   Complaint   cannot      be

preclusive because it fails to allege particular incidents, dates,

times or names of physicians as alleged in her amended complaint.

But   the    statute    does    not    require    the    facts   alleged    in   both

complaints be identical; they need only overlap in their material

facts. See LaCorte, 149 F.3d at 233 ("[S]ection 3730(b)(5)'s plain

language is conclusive; the statute speaks of a 'related action,'

not an identical one.").             If the earlier-filed complaint contains

enough material facts to alert the government to potential fraud,

a later-filed complaint, like Heineman-Guta's, containing the same

essential facts but incorporating additional or "somewhat different

details," is nonetheless barred. Duxbury, 579 F.3d at 32 (internal

quotation mark and citation omitted).                  The fact that the Bennett

complaint     does     not   allege,    for     example,   where   lavish     dinner


      11
      Although the Bennett Complaint, unlike Heineman-Guta's
amended complaint, does not explicitly mention the placement of
residents in practices in exchange for a commitment to use BSC
devices, this is an additional detail about the alleged fraudulent
scheme in inducing physicians and hospitals to implant BSC devices.
Because the Bennett Complaint's allegations provided the government
with notice sufficient to initiate its investigation, this
additional detail is one the government would have been able to
uncover in its investigation.

                                         -21-
programs were held does not change the essential fact that BSC used

gifts such as expensive meals as kickbacks to induce physicians to

use its devices.      And, the Bennett Complaint alleges the essential

facts of BSC's fraudulent scheme:               that it used various forms of

kickbacks including lavish dinner programs, honoraria and grants,

to induce physicians and hospitals to use its products and, in

doing     so,   caused     false     claims     to    be    submitted     to   obtain

reimbursement       from   the     government    under      Medicare.12        Because

Heineman-Guta's amended complaint alleges the same essential facts,

it merely echos the alarm sounded by Bennett's complaint and is

barred under § 3730(b)(5).

            We further reject Heineman-Guta's argument, pulled from

the Sixth's Circuit's reasoning in Walburn, that failing to impose

Rule 9(b)'s particularity requirements on earlier-filed complaints

under § 3730(b)(5) would encourage would-be qui tam relators to

file overly broad, vague and speculative complaints simply to

prevent     other    potential       relators        from   filing   more-detailed

complaints.      We do not see how an overly broad and speculative


     12
      Heineman-Guta claims that the Bennett Complaint fails the
essential facts test because it lacks allegations that the scheme
actually caused physicians to implant BSC devices or that those
devices were covered by Medicare. As explained above, the Bennett
Complaint need not contain a detailed play-by-play narration of how
the scheme led to the submission of false claims under Medicare.
The Bennett Complaint alleges inter alia that through multiple
forms of kickbacks designed to induce physicians and hospitals to
use BSC devices, BSC caused false statements and claims to be made
to the government for reimbursement under Medicare. We find those
allegations sufficient.

                                        -22-
complaint lacking essential facts would be sufficient in the first

instance to notify the government of a fraudulent scheme under the

FCA.        A first-filed complaint that failed to do so would not

preclude a later-filed complaint that does allege the essential

facts of the alleged fraud.         The purpose of the first-filed

complaint under § 3730(b)(5) is to provide notice of potential

fraud to the government so it may initiate its investigation into

the alleged fraudulent scheme, nothing more.        So "[o]nce the

government is put on notice of its potential fraud claim, the

purpose behind allowing qui tam litigation is satisfied." Grynberg

v. Koch Gateway Pipeline Co., 390 F.3d 1276, 1279 (10th Cir.

2004).13

                               CONCLUSION

              For the aforementioned reasons, the district court's

dismissal of Heineman-Guta's amended complaint due to the first-to-

file rule under § 3730(b)(5) is affirmed.    The parties shall bear

their own costs.




       13
       Heineman-Guta's reliance on Campbell v. Redding Med. Ctr.,
421 F.3d 817 (9th Cir. 2005), is misplaced. Campbell's holding was
limited to situations where a complaint fails to satisfy the public
disclosure rule under § 3730(e)(4)(A).        Id. at 825.     Since
Heineman-Guta does not contend on appeal that the Bennett Complaint
would be barred by the public disclosure rule, Campbell does not
support her contention that construing § 3730(b)(5) to bar later-
filed complaints would permit opportunistic plaintiffs with no
inside information to displace actual insiders with knowledge of
fraud.

                                  -23-